DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, & 18 [Remarks: pg. 8, last para. - pg. 9, 1st para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8, 10, 12-15, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika et al. (US 20140213917), in view of Zahn (US 4526473), and further in view of Burton et al. (US 20160217324).
As to claim 1, Hobeika teaches a system [abstract & fig. 16 & 11-12], comprising:
a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising:
	a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79]; 
	a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79]; 
	a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79]; 
	a sensor system [fig. 11 & para. 72-79] included in the eyewear configured to provide for sensor data; and 
	a processor (microcontroller 34) [fig. 11 & para. 78-79] configured to: 
		process the sensor data to derive a physiological measure [para. 72-79]; and 
		display, via the display system, the physiological measure [para. 78-83 & 71], wherein the battery system and the processor are enclosed in the waterproof container [fig. 11 & para. 78-79], and wherein the waterproof container comprises a minimally intrusive size sized to fit on the eyewear and to be disposed on a frontal face position of the user of the MIDS [figs. 11-12 & para. 69], 
wherein the MIDS comprises a wireless communications system configured to communicate wirelessly to an external system (Bluetooth® chip and/or ANT™ chip 165) [figs. 16 & 11 & para. 78-79],
wherein the external system comprises a coaching/training system configured to use the physiological measure as input [fig. 16 & para. 79-80].
Hobeika does not explicitly teach wherein the display system is disposed in the eyewear so that the physiological measure is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed on an eyewear [figs. 1 & 10] utilized for skiing and swimming [col. 1 lines 10-20], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α (angle between broken line A and broken line b) [figs. 1 & 10]  from a forward direction (broken line A) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the system of Hobeika, such that the display system is disposed in the eyewear so that the physiological measure is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction, as taught by Zahn, to improve usability of the display system utilized with the system of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach wherein the external system comprises a coaching/training system and a social networking system, configured to use the physiological measure as input.
Burton teaches the concept of a system [abstract & fig. 1] wherein an external system comprises a coaching/training system and a social networking system [figs. 1 & 3-4 & para. 19], configured to use physiological measure as input [figs. 1 & 5-6 & para. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hobeika as modified by Zahn, such that the external system comprises a coaching/training system and a social networking system, configured to use the physiological measure as input, as taught by Burton, to improve usability by providing more feedback, as taught by Burton [para. 19].
As to claim 2, Hobeika as modified by Zahn and Burton teaches the system of claim 1, wherein the sensor system comprises at least one photoplethysmographic (PPG) sensor, at least one piezoelectric sensor, or a combination thereof [Hobeika: figs. 11, 13-15b, 5 & para. 73-80 & 71].
As to claim 3, Hobeika as modified by Zahn and Burton teaches the system of claim 2, wherein the eyewear comprises swim goggles and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a gasket system included in the swim goggles (opening 138 for heart rate measurement apparatus 140 with gasket system) [Hobeika: fig. 11 & para. 73, 51, 69, & 72].
As to claim 5, Hobeika as modified by Zahn and Burton teaches the system of claim 1, wherein the processor is configured to process the sensor data to derive an activity metric [Hobeika: para. 73-79].
As to claim 6, Hobeika as modified by Zahn and Burton teaches the system of claim 5, wherein the eyewear comprises swim goggles [Hobeika: figs. 10-13 & para. 69, 72, & 78-79] and wherein the activity metric comprises a swimming metric comprising a head position, a speed, a leg position, a body position, a direction of travel, a compass heading, a location, an elapsed time, a split, a set, a number of laps, a type of stroke used, a breathing metric, a kicking cadence, a stroke cadence, a swim turn metric, or a combination thereof [Hobeika: fig. 11 & para. 73-79 & 71].
As to claim 7, Hobeika as modified by Zahn and Burton teaches the system of claim 1, wherein the MIDS system is entirely disposed in the eyewear [Zahn: figs. 1 & 10 & Hobeika: figs 11 & 13].
As to claim 8, Hobeika as modified by Zahn and Burton teaches the system of claim 7, wherein the MIDS system is entirely disposed on a goggle of the eyewear and wherein the angle α is between 10° to 90° [Zahn: figs. 1 & 10].
As to claim 10, Hobeika as modified by Zahn and Burton teaches the system of claim 1, wherein the external system is configured to process the sensor data to derive the physiological measure [Hobeika: fig. 16 & para. 78-80].
As to claim 12, Hobeika as modified by Zahn and Burton teaches the system of claim 1, wherein physiological measure comprises a heart rate, a cardiac cycle, a respiration, a calories burned, a VO2Max, a peripheral capillary oxygen saturation (SpO2), a body temperature, a cardiac heart rest recovery time, a health recovery time, a heart variability, or a combination thereof [Hobeika: figs. 11 & 13-15b & para. 73-80].
As to claim 13, Hobeika teaches a non-transitory computer readable medium [abstract & fig. 16 & 11-12] comprising executable instructions which, when executed by a processor (microcontroller 34) [fig. 11 & para. 78-79], cause the processor to: 
receive a sensor data [fig. 11 & para. 72-79] from a sensor system [fig. 11 & para. 72-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79], a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79], a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79], and the processor (microcontroller 34) [fig. 11 & para. 78-79]; 
process the sensor data to derive a physiological measure [para. 72-79]; and 
display, via a display system disposed in the MIDS, the physiological measure [para. 78-83 & 71], wherein the display system, the battery system, and the processor are enclosed in the waterproof container [fig. 11 & para. 78-79], and wherein the waterproof container comprises a minimally intrusive size sized to fit on the eyewear and to be disposed on a frontal face position of the user of the MIDS [figs. 11-12 & para. 69],
wherein the MIDS comprises a wireless communications system configured to communicate wirelessly to an external system (Bluetooth® chip and/or ANT™ chip 165) [figs. 16 & 11 & para. 78-79],
wherein the external system comprises a coaching/training system configured to use the physiological measure as input [fig. 16 & para. 79-80].
	Hobeika does not explicitly teach wherein the display system is disposed in the eyewear so that the physiological measure is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed on an eyewear [figs. 1 & 10] utilized for skiing and swimming [col. 1 lines 10-20], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α (angle between broken line A and broken line b) [figs. 1 & 10]  from a forward direction (broken line A) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system utilized with the non-transitory computer readable medium of Hobeika, such that the display system is disposed in the eyewear so that the physiological measure is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction, as taught by Zahn, to improve usability of the display system utilized with the non-transitory computer readable medium of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach wherein the external system comprises a coaching/training system and a social networking system, configured to use the physiological measure as input.
Burton teaches the concept of a system [abstract & fig. 1] wherein an external system comprises a coaching/training system and a social networking system [figs. 1 & 3-4 & para. 19], configured to use physiological measure as input [figs. 1 & 5-6 & para. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Hobeika as modified by Zahn, such that the external system comprises a coaching/training system and a social networking system, configured to use the physiological measure as input, as taught by Burton, to improve usability by providing more feedback, as taught by Burton [para. 19].
As to claim 14, Hobeika as modified by Zahn and Burton teaches the non-transitory computer readable medium of claim 13 wherein the sensor system comprises at least one photoplethysmographic (PPG) sensor, at least one piezoelectric sensor, or a combination thereof [Hobeika: figs. 11, 13-15b, 5 & para. 73-80 & 71].
As to claim 15, Hobeika as modified by Zahn and Burton teaches the non-transitory computer readable medium of claim 14, wherein the eyewear comprises swim goggles and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a gasket system included in the swim goggles (opening 138 for heart rate measurement apparatus 140 with gasket system) [Hobeika: fig. 11 & para. 73, 51, 69, & 72].
As to claim 17, Hobeika as modified by Zahn and Burton teaches the non-transitory computer readable medium of claim 13, wherein the processor is configured to process the sensor data to derive an activity metric [Hobeika: para. 73-79].
As to claim 18, Hobeika teaches a method [abstract & fig. 16 & 11-12] comprising: 
receiving a sensor data [fig. 11 & para. 72-79] from a sensor system [fig. 11 & para. 72-79] disposed in a minimally intrusive display system (MIDS) (device 10 with LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79] configured to be disposed on an eyewear [figs. 12-13 & para. 69 & 72], the MIDS comprising a waterproof container (housing unit 120 of device 10) [figs 11-12 & para. 69-71 & 78-79], a battery system configured to provide power for the MIDS (power source 39) [fig. 11 & para. 78-79], a display system (LED housing portion 130) [figs. 10-13 & para. 70-72 & 78-79], and the processor (microcontroller 34) [fig. 11 & para. 78-79]; 
processing the sensor data to derive a physiological measure [para. 72-79]; and 
communicating the physiological measure for display via a display system disposed in the MIDS [para. 78-83 & 71], wherein the display system, the battery system, and the processor are enclosed in the waterproof container [fig. 11 & para. 78-79], and wherein the waterproof container comprises a minimally intrusive size sized to fit on the eyewear and to be disposed on a frontal face position of the user of the MIDS [figs. 11-12 & para. 69], 
wherein the MIDS comprises a wireless communications system configured to communicate wirelessly to an external system (Bluetooth® chip and/or ANT™ chip 165) [figs. 16 & 11 & para. 78-79],
wherein the external system comprises a coaching/training system configured to use the physiological measure as input [fig. 16 & para. 79-80].
	Hobeika does not explicitly each wherein the display system is configured to be disposed in the eyewear so that the physiological measure is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction.
Zahn teaches the concept of a minimally intrusive display system [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] configured to be disposed on an eyewear [figs. 1 & 10], wherein a display system (eye piece 11 / display 51) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20] is configured to be disposed in the eyewear so that an activity metric is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α (angle between broken line A and broken line b) [figs. 1 & 10]  from a forward direction (broken line A) [figs. 1 & 10 & col. 3 lines 36-41 & col. 7 lines 12-20]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display system of the method of Hobeika, such that the display system is configured to be disposed in the eyewear so that the physiological measure is only viewed when a user of the eyewear turns the user's pupil towards the display system at angle α from a forward direction, as taught by Zahn, to improve usability of the display system utilized with the method of Hobeika, by providing the user with convenient viewing of relevant information while also providing a convenient field of vision, as taught by Zahn [col. 7 lines 12-20].
Hobeika as modified by Zahn does not explicitly teach wherein the external system comprises a coaching/training system and a social networking system, configured to use the physiological measure as input.
Burton teaches the concept of a system [abstract & fig. 1] wherein an external system comprises a coaching/training system and a social networking system [figs. 1 & 3-4 & para. 19], configured to use physiological measure as input [figs. 1 & 5-6 & para. 19].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hobeika as modified by Zahn, such that the external system comprises a coaching/training system and a social networking system, configured to use the physiological measure as input, as taught by Burton, to improve usability by providing more feedback, as taught by Burton [para. 19].
As to claim 19, Hobeika as modified by Zahn and Burton teaches the method of claim 18, wherein physiological measure comprises a heart rate, a cardiac cycle, a respiration, a calories burned, a VO2Max, a peripheral capillary oxygen saturation (SpO2), a body temperature, a cardiac heart rest recovery time, a health recovery time, a heart variability, or a combination thereof [Hobeika: figs. 11 & 13-15b & para. 73-80].
As to claim 20, Hobeika as modified by Zahn and Burton teaches the method of claim 18, comprising processing the sensor data to derive an activity metric [Hobeika: para. 73-79].

Claims 4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobeika, in view of Zahn, in view of Burton, and further in view of Zheng et al.  (A Clip-free Eyeglasses-based Wearable Monitoring Device for Measuring Photoplethysmographic Signals, 2012, 34th Annual International Conference of the IEEE EMBS, IEEE, pg. 5022-5025.), hereinafter Zheng.

As to claim 4, Hobeika as modified by Zahn and Burton teaches the system of claim 2, wherein the eyewear comprises sunglasses, eyeglasses, or a combination thereof [Hobeika: para. 69 & 72], and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in the sunglasses, the eyeglasses, or the combination thereof [Hobeika: figs. 11 & 13-15b & para. para. 73-80 & 71-72].
	Hobeika as modified by Zahn and Burton does not explicitly teach wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a nose bridge of the sunglasses, the eyeglasses, or the combination thereof.
Zheng teaches the concept of a system [abstract], wherein eyewear comprises sunglasses, eyeglasses, or a combination thereof [pg. 5022, abstract, fig. 1, & “A. System Architecture”], and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a nose bridge of the sunglasses [pg. 5022, abstract, fig. 1, “A. System Architecture”, “V. Discussion”, & “VI. Conclusion”], the eyeglasses, or the combination thereof.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify eyewear of the system of Hobeika as modified by Zahn and Burton, such that the eyewear comprises sunglasses, eyeglasses, or a combination thereof, and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a nose bridge of the sunglasses, the eyeglasses, or the combination thereof, as taught by Zheng, to improve the accuracy of the sensed physiological measurements from the sensors in a comfortable manner for a user, as taught by Zheng [“V. Conclusion”].
As to claim 16, Hobeika as modified by Zahn and Burton teaches the non-transitory computer readable medium of claim 13 wherein the eyewear comprises sunglasses, eyeglasses, or a combination thereof [Hobeika: para. 69 & 72], and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in the sunglasses, the eyeglasses, or the combination thereof [Hobeika: figs. 11 & 13-15b & para. para. 73-80 & 71-72].
Hobeika as modified by Zahn and Burton does not explicitly teach wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a nose bridge of the sunglasses, the eyeglasses, or the combination thereof.
Zheng teaches the concept of eyewear that comprises sunglasses, eyeglasses, or a combination thereof [pg. 5022, abstract, fig. 1, & “A. System Architecture”] , and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a nose bridge of the sunglasses [pg. 5022, abstract, fig. 1, “A. System Architecture”, “V. Discussion”, & “VI. Conclusion”], the eyeglasses, or the combination thereof.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify eyewear utilized with the non-transitory computer readable medium of Hobeika as modified by Zahn and Burton, such that the eyewear comprises sunglasses, eyeglasses, or a combination thereof, and wherein the at least one PPG sensor, the at least one piezoelectric sensor, or the combination thereof, is disposed in a nose bridge of the sunglasses, the eyeglasses, or the combination thereof, as taught by Zheng, to improve the accuracy of the sensed physiological measurements from the sensors in a comfortable manner for a user, as taught by Zheng [“V. Conclusion”].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 7, 13-14, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 12-13, 16-19 of U.S. Patent No. 10874311 & claims 1, 15, 19, 24 of U.S. Patent No. 10488667. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.
Claims of Instant Application 17135974
Claims of US Patent 10874311
Claims of US Patent 10488667
1
1
1
2
2

5
4

7
8

13
12
15
14
13

17
16

18
17
19
19
18

20
19
24


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694